Name: Commission Implementing Decision (EU) 2017/2277 of 8 December 2017 determining that a temporary suspension of the preferential customs duty pursuant to Article 15 of Regulation (EU) No 19/2013 of the European Parliament and of the Council is not appropriate for imports of bananas originating in Peru
 Type: Decision_IMPL
 Subject Matter: European construction;  trade;  tariff policy;  plant product;  trade policy;  international trade;  America
 Date Published: 2017-12-09

 9.12.2017 EN Official Journal of the European Union L 326/53 COMMISSION IMPLEMENTING DECISION (EU) 2017/2277 of 8 December 2017 determining that a temporary suspension of the preferential customs duty pursuant to Article 15 of Regulation (EU) No 19/2013 of the European Parliament and of the Council is not appropriate for imports of bananas originating in Peru THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 19/2013 of the European Parliament and of the Council of 15 January 2013 implementing the bilateral safeguard clause and the stabilisation mechanism for bananas of the Trade Agreement between the European Union and its Member States, of the one part, and Columbia, Peru and Ecuador, of the other part (1), and in particular Article 15(2) thereof, Whereas: (1) A stabilisation mechanism for bananas has been introduced by the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Peru and Ecuador, of the other part, which applies provisionally as regards Peru from 1 March 2013. (2) According to that stabilisation mechanism, as implemented by Regulation (EU) No 19/2013, once a defined trigger volume is exceeded for imports of fresh bananas (heading 0803 00 19 of the European Union Combined Nomenclature of 1 January 2012) from one of the countries concerned, the Commission may by implementing act, to be adopted in accordance with the urgency procedure laid down in Article 14(4) of Regulation (EU) No 19/2013, either temporarily suspend the preferential customs duty applied to imports of fresh bananas for that country or determine that such suspension is not appropriate. (3) Imports into the Union of fresh bananas originating in Peru exceeded the threshold of 93 750 tonnes defined by the Agreement on 16 October 2017. (4) In this context, pursuant to Article 15(3) of Regulation (EU) No 19/2013, the Commission took into consideration the impact of the imports concerned on the situation of the Union market for bananas in order to decide whether or not the preferential customs duty should be suspended. The Commission has examined the effect of the imports concerned on the Union price level, the development of imports from other sources and the overall stability of the Union market for fresh bananas. (5) Imports of fresh bananas from Peru represented only 2,7 % of the imports to the Union of fresh bananas subject to the banana stabilization mechanism when the imports exceeded the threshold for 2017. Furthermore, Peru represents merely 2,25 % of the total imports of fresh bananas into the Union. (6) Imports from large exporting countries with whom the Union also has a Free Trade Agreement, notably Colombia, Ecuador and Costa Rica amounted to 58,7 %, 61,4 % and 60,4 % of their respective thresholds respectively. The unused quantities under the stabilization mechanism (approximately 2,3 million tonnes) are significantly higher than the total imports from Peru to date (93,8 thousand tonnes). (7) In terms of prices, the import of bananas from Peru did not have a downward effect on the import price of bananas of all origins. Indeed, the import price of bananas from Peru was on average 732 EUR/tonne for the first 8 months of 2017, which is above the (weighted) average Union import price of bananas of all origins (around 720 EUR/tonne). The latter price moreover follows the yearly trend and has been relatively stable. (8) Assessing subsequently the effect of these imports on wholesale prices at the moment of Peru exceeding the threshold, it is clear that although the weighted average Union wholesale price for bananas (of all origins) in September 2017 (861 EUR/tonne) was 9,5 % lower than in September 2016 (952 EUR/tonne), the wholesale price for EU produced bananas has been relatively stable, at 910 EUR/tonne in September 2017 compared to 915 EUR/tonne in September 2016. (9) There is thus at this stage neither an indication that the stability of the Union market has been disturbed by the imports of fresh bananas from Peru in excess of the defined annual trigger import volume, nor that this had any significant impact on the situation of Union producers. (10) There is no indication of threat of serious deterioration or of serious deterioration in the economic situation in the outermost regions of the Union in October 2017. (11) Therefore the suspension of preferential customs duty on imports of bananas originating in Peru does not appear appropriate at this stage, HAS ADOPTED THIS DECISION: Article 1 The temporary suspension of preferential customs duty on imports of fresh bananas classified under heading 0803 00 19 of the European Union Combined Nomenclature and originating in Peru is not appropriate. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 8 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 17, 19.1.2013, p. 1.